COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00518-CV


FORT WORTH ISD                                                     APPELLANT

                                        V.

RAUL DURAN                                                          APPELLEE


                                    ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant Fort Worth Independent School District’s

Unopposed Motion For Withdrawal Of Its Appeal In Light Of Settlement.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: March 8, 2012




                                      2